            Case 1:18-cv-00800-LY Document 17 Filed 11/29/18 Page 1 of 2
                            .                                             .
                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS                                2018   NOV 29 FM 3 35
                                   AUSTIN DIVISION
                                                                                                         1I11E
RICHARD MEYER,                                 §                                             i:
     Plaintiff,                                §
                                               §
v.                                             §       CASE NO.: 1:1 8-CV-00800-LY
                                               §
MARK WAID,                                     §      (Jury Demanded)
    Defendant.                                 §

                 ORDER GRANTING MOTION TO CONDUCT
     JURISDICTIONAL DISCOVERYAND EXTENDING RESPONSE DEADLINE

       On this day, the Court considered the Unopposed Motion to Conduct Jurisdictional

Discovery (the "Motion") filed by Plaintiff, Richard Meyer (Dkt. 14). The Court finds that the

Motion should be in all things GRANTED and that the discovery described below should occur

prior to Meyer filing his response to the Motion to Dismiss for Lack of Personal Jurisdiction (the

"Motion to Dismiss") filed by Defendant Mark Waid (Dkt. 10).

       1.       It is therefore ORDERED that Meyer may engage in the following discovery:

                a.     submit no more than 7 document requests to Waid seeking information
                       about his contacts with Texas relating to Waid and Antarctic Press,
                       including text messages, phone records, social media posts, emails, public
                       statements and other Texas-related communications;

                b.     submit no more than 3 interrogatories requesting Waid to identify his
                       contacts with the state of Texas over the last two years as well as to identify
                       persons in Texas with whom Waid communicated, if any, regarding Meyer
                       and the substance of those communications;

                c.     subpoena documents from non-party Antarctic Press (Meyer's intended
                       publisher for his comic books) relating to Meyer, Waid, and Meyer's comic
                       book;

                d.     depose the two owners of Antarctic Press for no more than three hours each
                       to determine nature and extent of their communications with Waid and the
                       reasons for canceling its contract, if any, with Meyer; and




ORDER GRANTING MOTION TO CONDUCT JURISDICTIONAL DISCOVERY                                     Page 1
         Case 1:18-cv-00800-LY Document 17 Filed 11/29/18 Page 2 of 2
                            .                                              S
               e.       depose Mark Waid, in California (or in Texas with the express agreement
                        of Waid), for no more than three hours about his activities regarding
                        Antarctic Press and his contacts with Texas.

        2.     It is further ORDERED that should Meyer decide to submit his own affidavit or

declaration relating to Waid's contacts with the state of Texas, Meyer will provide Waid with a

copy of the document he intends to submit at least ten days before doing so and thereafter appear

for a deposition at the office of his counsel for up to three hours relating to the substance of such

affidavit or declaration.

        3.     It is further ORDERED that Waid shall have the right to submit evidence obtained

through any jurisdictional discovery, and Waid may file such evidence as part of a supplement to

his pending motion to dismiss or as part of his reply brief.

        4.     It is further ORDERED that Waid shall have the right to lodge appropriate

objections to Meyer's discovery, and that Meyer will not use Waid's lack of opposition to this

motion or any related discovery to argue that Waid has waived any part of his jurisdictional

challenge.

                Iurthe1DERED that the forgoing discovery shall be completed .-
Ig1f                    and Meyer's deadline for respondin to the Motion to Dismiss filed herein

by Waid (Dkt. 10) is hereby extended

        Dated this   thday of                                  ,   2018.




ORDER GRANTING MOTION TO CONDUCT JURISDICTIONAL DISCOVERY                                    Page 2
